Name: Commission Regulation (EEC) No 3234/87 of 29 October 1987 amending Regulation (EEC) No 3063/87 as regards the dates for executing the contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/ 10 Official Journal of the European Communities 30 . 10 . 87 COMMISSION REGULATION (EEC) No 3234/87 of 29 October 1987 amending Regulation (EEC) No 3063/87 as regards the dates for executing the contracts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that the sale of cereals held by intervention agencies must be by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the light of the exceptional weather which affected the 1987 harvest, Commission Regulation (EEC) No 3063/87 of 13 October 1987 authorizing the French intervention agency to put up for sale by tender 110 000 tonnes of common wheat for export as food aid (*) allows operators designated, between 1 June and 31 August 1987, successful tenderers for the supply, after 1 August 1987, of wheat as food aid to obtain their supplies from intervention stocks ; whereas operators designated during the same period in respect of supplies after 1 August 1987, were also affected by the exceptional weather referred to above ; whereas Regulation (EEC) No 3063/87 should be amended in order to take account of the situa ­ tion of those operators ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) (a) of Regulation (EEC) No 3063/87 is replaced by the following : '(a) submitted by an operator designated, between 1 June and 1 August 1987, successful tenderer for supply of common wheat as food aid Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . 0 OJ No L 139 , 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . (&lt;) OJ No L 290, 14 . 10 . 1987, p. 12 .